Citation Nr: 1410965	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1970.  He is in receipt of numerous awards for his service, including the Combat Action Ribbon and the Air Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board requested a specialist medical opinion from a cardiologist from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  An opinion was obtained in June 2012 with an August 2012 addendum.  Copies of the opinions have been associated with the Veteran's claims files. The Board provided a copy of the opinions to the Veteran, as well as his representative in October 2012.  Neither the Veteran nor his representative has responded.  Nevertheless, the Board remanded this matter in January 2013 for additional development and readjudication.  


FINDINGS OF FACT

1.  A diagnosis of ischemic heart disease, to include myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease (including coronary spasm), has not been established at any time during the appeal period or proximate thereto.

2.  A chronic heart disorder was not shown during active service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed non-ischemic heart disease and/or cardiomyopathy is etiologically related to his active service or that it has been caused or aggravated by his service-connected diabetes mellitus, type II.




CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, and is not secondary to his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  

The Veteran was afforded a VA examination in June 2009 to determine the etiology of his heart condition.  Pursuant to the Board's June 2011 remand, an addendum opinion was provided in August 2011.  A VHA opinion was obtained in June 2012 and followed by a clarification opinion in August 2012.  As the requested examination was conducted by a competent clinician, the expert opinion was provided by the appropriate medical professional, and both considered the Veteran's claims file and medical history in their reports in addition to providing pertinent information to include etiological opinion, complete with rationale, the Board finds that such examination and opinions are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In its most recent Remand, the RO was directed to request releases from the Veteran regarding private treatment records for his heart condition and diabetes.  The RO was also told to schedule the Veteran for a new physical examination.  The Veteran failed to return the releases and, as a result, the records have not been obtained.  The Veteran also failed to report for his scheduled VA examination.  

The claim was returned to the Board after a supplemental statement of the case was issued in May 2013.  In June 2013 and July 2013, letters sent to the Veteran regarding this claim, including the appeal certification letter, were returned to the Board as "unable to forward."  Such suggests that the Veteran may have not received the earlier correspondence regarding a request for medical records and the notice informing him of his VA examination.
In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address shown of record."  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  It is not the fault of VA that the Veteran has failed to provide a valid address where his mail can be delivered.  As the VA correspondence was sent to the Veteran's last known address of record and the Veteran has not indicated that he has moved, the Board finds adequate notice was provided.  

The Board acknowledges that the most recent Board remand directed the RO to request releases from the Veteran regarding private treatment records for his heart condition and diabetes.  However, the Veteran failed to return the releases and, as a result, the records have not been obtained.  Additionally, the Veteran was a "no-show" for additional VA examinations scheduled in March 2013 and April 2013.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  The Veteran has yet to provide "good cause" for why he did not attend the VA examination.  The Board finds that there was substantial compliance under Stegall and that remanding this case for another VA examination would be an undue waste of resources.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).

The Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination.  In the absence of a showing of good cause as to why he did not appear, the claim should instead be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655 2013).  Evidentiary development is complete.

The Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Although it has been the Veteran's primary assertion that his heart conditions are secondary to his diabetes mellitus, type II, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular heart disease and endocarditis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Neither non-ischemic heart disease nor cardiomyopathy are listed under 3.309(a) nor is there any indication that either disorder falls under the category of cardiovascular disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations further provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Presumptive service connection based on Agent Orange exposure is available for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  However, for purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.




Analysis

At the outset, the Board observes that the Veteran has been specifically diagnosed with "nonischemic cardiomyopathy."  A review of the record fails to establish a diagnosis ischemic heart disease including, but not limited to, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery or stable, unstable and Prinzmetal's angina.  The Veteran does not contend otherwise.  His heart condition does not qualify for presumptive service connection based on exposure to herbicides.

Nevertheless, the Veteran has submitted multiple treatment records noting that he has a current diagnosis of cardiomyopathy and non-ischemic heart disease.  Accordingly, the requirements for Shedden/Wallin element (1) have been met.

The Veteran's service treatment records are silent for treatment or a diagnosis of a heart condition.  Additionally, the post-service treatment records do not show a diagnosis of a heart condition until July 2004, more than 30 years after service.  A VA examiner found that the Veteran's heart condition is not "causally related to service."  The Veteran provided no competent evidence to the contrary.  He has likewise made no allegation that his cardiomyopathy and/or non-ischemic heart disease manifested in service or is somehow directly related to his active service.  Indeed, the Veteran has continuously linked his heart condition to his service-connected diabetes mellitus, type II.   Accordingly, the weight of the evidence finds that direct service connection is not warranted. 

The Veteran is currently service connected for diabetes mellitus, type II.  Accordingly, the requirements for Wallin element (2) have been met.  

Turning to Wallin element (3), the Board finds the preponderance of the evidence is against the finding that the Veteran's heart condition is connected to his service-connected diabetes mellitus, type II.  

The Veteran submitted medical records from Dr. S.P. in January 2009 stating that the Veteran was "diagnosed with cardiomyopathy secondary to diabetes diagnosis in 2004."  During the June 2009 VA examination, the examiner stated that the Veteran's cardiovascular disease "is not coronary artery disease so likely not related" to his diabetes mellitus, type II.  The Veteran submitted additional private treatment records from December 2009, in which Dr. S.P. stated that the Veteran "has cardiomyopathy, he has diabetes, and it certainly could be related to his diabetes.  The patient may have diabetic cardiomyopathy."  In response, the June 2009 VA examiner provided an addendum opinion in August 2011 that stated the Veteran's nonischemic, idiopathic cardiomyopathy "is not caused by or a result of, or aggravated by diabetes mellitus or causally related to service."  The rationale was based on a review of the claims file, which showed that the "veteran was diagnosed with diabetes after his idiopathic cardiomyopathy; therefore, his underlying nonischemic idiopathic cardiomyopathy is unlikely caused by his diabetes or causally related to service."  

In order to secure a more well-reasoned opinion, the Board requested a VHA medical opinion in June 2012.  After a review of the claims file, the VHA examiner stated that: 

[A]lthough the diabetes may be related, the fact that the diabetes (apparently) did not become clinically evident [un]til after the episode of heart failure, and the fact that his cardiac status improved would suggest that the ICM may have been due to some other cause (eg: viral myocarditis) and that in him the diabetes and the ICM is coincidental.  

After a request for clarification, the VHA examiner provided an addendum opinion in August 2012, pertaining to the Veteran's idiopathic heart disease (IHD).  Notably, the examiner stated that: 

Based on the timing of the first clinical manifestation of the IHD, in July 2004, and the first manifestation of clinical diabetes in November 2004, it would appear that diabetes was not the cause of the IHD.  Since the Veteran's left ventricular function actually improved from 2006-2008, during which time he already had clinical diabetes, it would also appear that the diabetes did not directly aggravate the IHD.  

The expert indicated that a less speculative conclusion could be reached if there was more information about the date of onset of diabetes.  The Board again remanded for an examination to provide the opportunity for the Veteran to submit additional information on private treatment for diabetes so a more conclusive opinion on whether the Veteran's heart condition was aggravated by his service-connected diabetes mellitus, type II could be made.  Unfortunately, as the Veteran was unresponsive to the private records inquiry and did not provide good cause as to why he did not attend the VA examinations scheduled for March and April 2013, the Board must now make a determination based on the evidence of record, albeit somewhat incomplete.  

Although the Veteran provided private opinions stating that his heart condition could be related to his diabetes, the opinions were lacking a rationale and were seemingly speculative.  Dr. S.P.'s inconclusive statement that the Veteran's cardiomyopathy "certainly could be related to his diabetes" (emphasis added) carries little probative value.  See Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  The lack of rationale further diminishes the opinions value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The opinion of the medical expert in addition to the previous VA examiner opinion is found to be far more persuasive.  The examiner clearly reviewed the entire record as well as took into account the Veteran's lay history.  A well-reasoned rationale was provided to support the negative conclusions that the Veteran's heart condition was not caused or aggravated by his diabetes.  Recognizing medical literature linking diabetes and heart conditions, the expert still opined the Veteran's conditions were not related based on the medical history of record.  

Consideration has been given to the Veteran's contention that his heart condition is related to his diabetes mellitus, type II.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, etiology of a heart condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report and expert opinion, which were prepared by medical professionals.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Therefore, Wallin element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a heart condition secondary to his service-connected diabetes mellitus, type II.  The Veteran's claim fails on that basis and the benefit sought on appeal is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a heart condition, to include as secondary to the Veteran's service-connected diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


